DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/13/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-3 and 5-11 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 05/03/2022 and 07/07/2022 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Derosa et al. (WO 2017/023644 A2 cited in IDS) in view of Mikayama et al. (US 2018/0001598 A1).

Regarding claims 1-3, 5, 6, 8, 9, and 11, Derosa et al. disclose an interlayer structure (interlayer film) comprising a first layer 120 disposed between a second layer 122 and a third layer 124 (see Figure 2 and paragraph 0045). The first layer comprises a first polymer produced by the polymerization of one or more monomers having the formula I such as phenoxyethoxyethylacrylate, i.e. (meth)acryloyl monomer having an aromatic skeleton and isobornyl acrylate, i.e. (meth)acryloyl monomer having an alicyclic skeleton (see paragraphs 0045 and 0069). In one or more embodiments, the first polymerization is a polymerization product of isobornyl acrylate in an amount of about 5 to about 25 wt% and phenoxyethoxyethylacrylate in an amount of about 75 to about 95 wt% (see paragraph 0071, page 20, lines 1-4). Accordingly, the amount of cyclic skeleton-containing (meth)acryloyl monomer is 100 wt%. The first polymer can comprise plasticizers (see paragraph 0068). The second layer and the third layer can comprise polyvinyl butyral, ethylene-vinyl acetate, etc., i.e. thermoplastic resin (see paragraph 0045). Further, the interlayer structure is laminated between a first substrate 110 and a second substrate 130, wherein the first substrate and the second substrate can include glass (Figure 2 and paragraphs 0044, 0097). Accordingly, Derosa et al. disclose an interlayer film for laminated glass and a laminated glass.
Derosa et al. do not disclose a content of the plasticizer in the first layer being 10 parts by weight or more per 100 parts by weight of the (meth)acryloyl polymer in the first layer.
Mikayama et al. disclose a multilayer interlayer comprising a first layer 1 between a second layer 2 and a third layer 3 (see Figure 1 and paragraph 0069). The first layer can comprise a thermoplastic resin such as an acrylic polymer and a plasticizer (see paragraphs 0075, 0078 and 0114). The content of plasticizer is 1 to 90 parts by weight relative to 100 parts by weight of the thermoplastic resin in order to enhance flexibility of the interlayer, facilitated handling of the interlayer and enhance penetration resistance of the laminated glass (see paragraph 0124).
In light of motivation for using 1 to 90 parts by weight of plasticizer relative to 100 parts by weight of thermoplastic resin such as acrylic polymer disclosed by Mikayama et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 1 to 85 parts by weight of plasticizer relative to 100 parts by weight of the (meth)acryloyl polymer in the first layer in Derosa et al. in order to enhance flexibility of the interlayer, facilitated handling of the interlayer and enhance penetration resistance of the laminated glass, and thereby arrive at the claimed invention.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Derosa et al. (WO 2017/023644 A2 cited in IDS) in view of Mikayama et al. (US 2018/0001598 A1) as applied to claims 5 and 8 above, further in view of Yamamoto et al. (US 2013/0149503 A1).

Regarding claims 7 and 10, Derosa et al. in view of Mikayama et al. disclose the interlayer structure as set forth above. Derosa et al. in view of Mikayama et al. do not disclose the second layer contains a plasticizer and the third layer contains a plasticizer.
Yamamoto et al. disclose an intermediate film comprising an intermediate layer 4 (i.e. first layer) between a first surface layer 2 (i.e. second layer) and a second surface layer 3 (i.e. third layer), wherein the first surface layer 2 and second surface layer 3 contain a thermoplastic resin such as polyvinyl acetal resin and a plasticizer (see Figure 1 and paragraph 004). A combination use of a polyvinyl acetal resin and a plasticizer further improves the adhesiveness of the intermediate film to a component for laminated glass, wherein the component for the laminated glass can be glass (see paragraphs 0041 and 0099).
  In light of motivation for using polyvinyl acetal resin in combination with plasticizer disclosed by Yamamoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use plasticizer in the second layer and the third layer of Derosa et al. in view of Mikayama et al. in order to improve adhesiveness to first and second substrates made of glass, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. 
Applicant argues with respect to the use of a plasticizer, DeRosa merely indicates that “[i]n one or more embodiments, the first polymer can include a number of processing and stabilizing molecules such as anti-oxidants (primary and secondary), photo-stabilizers, lubricants, or plasticizers.” DeRosa, para. [0068] (emphasis added). DeRosa, however, fails to concretely teach using a plasticizer in a layer containing a specific (meth)acryloyl polymer, as recited in the present claim 1. See claim 1. Also, DeRosa does not teach any content of a plasticizer, and certainly does not disclose the content of a plasticizer relative to a specific (meth)acryloyl polymer, as recited in the present claim 1. Id. DeRosa, therefore, does not teach or suggest each and every element of the present claims.
However, as set forth above, Derosa et al. does teach the use of a plasticizer in the first layer as presently claimed as well as specific (meth)acryloyl polymer as presently claimed. It is agreed that there is no disclosure of the amount of plasticizer which is why Mikayama et al. is now combined with Derosa et al.
Applicant argues that because a prima facie case of obviousness does not exist, evidence of unexpected results is not necessary. However, evidence of unexpected results is provided in the Specification, and in an obviousness analysis, evidence of unexpected results, when present, should be considered. Specifically, the Specification even shows the excellent effects achieved by the claimed interlayer film for laminated glass, which can be seen by comparing Examples 3 to 7 with Comparative Examples 1 to 4 of Specification. See id., paras. [0296] (Table 1) and [0297] (Table 2).
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, (i) the data uses specific (meth)acryloyl polymer prepared by polymerizing one specific (meth)acryloyl monomer having an aromatic skeleton, one specific (meth)acryloyl monomer having an alicyclic skeleton and two specific (meth)acryloyl monomers having a cyclic ether skeleton each in specific amounts while the present claims broadly require any (meth)acryloyl polymer prepared by polymerizing at least one kind of cyclic skeleton-containing (meth)acryloyl monomer selected from the group consisting of any (meth)acryloyl monomer having an aromatic skeleton, any (meth)acryloyl monomer having an alicyclic skeleton and any (meth)acryloyl monomer having a cyclic ether skeleton with film having a content of the cyclic skeleton-containing (meth)acryloyl monomer of 50% by weight or more in 100% by weight of the polymerization components and (ii) one specific plasticizer in two specific amounts per 100 parts by weight of the (meth)acryloyl polymer while the present claims broadly any plasticizer in amount of 10 parts by weight or more per 100 parts by weight of the (meth)acryloyl polymer. Further, with respect to establishing the criticality of the plasticizer in the claimed amount, there does not appear to be proper side-by-side comparison between the inventive examples and the comparative examples. Additionally, while applicant argues that the presence of the plasticizer in the claimed amount enhances the flexibility and facilitates handling of the interlayer, there is no evidence to support this position since the data refers only to sound insulating property and adhesivity. Further, Mikayama et al. already recognizes the criticality of using plasticizer in claimed amount to enhance flexibility and facilitate handling (see paragraph 0124).
Applicant argues that Derosa et al. fails to recognize the significance and/or technical meaning of the claimed subject matter.
However, the fact remains that Derosa et al. discloses interlayer film as claimed and therefore, would achieve the same results as claimed, absent evidence to the contrary. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787